Citation Nr: 9912463	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 16, 
1997, for the assignment of a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran had active service from June 1943 to December 
1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  On June 30, 1995, the RO received correspondence from the 
veteran regarding claims for an increased rating and a total 
disability rating.

2.  The RO failed to respond to the claim for a total rating.  

3.  On January 16, 1997, the RO received correspondence from 
the veteran regarding a claim for increased ratings.

4.  In June 1997, the RO received the veteran's formal 
application for TDIU.  

5.  The veteran's claim for TDIU remained open since June 
1995.

6.  Medical evidence does not establish that the veteran's 
service connected disabilities became totally disabling 
within a year preceding June 30, 1995.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 
30, 1995, for the assignment of a TDIU rating is met.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400 and 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107 (West 1991) and, if so, whether VA has 
properly assisted in the development of his claim.  A "well-
grounded" claim is one that is not implausible.  The 
veteran's claim is plausible.  All relevant facts have been 
properly developed and there is sufficient evidence upon 
which to resolve the issue fairly.  Therefore, additional 
development of the record is unnecessary.  

The veteran contends that he should have been granted a TDIU 
rating earlier than January 16, 1997.  VA regulations 
stipulate that an effective date for the award of increased 
benefits is the "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (1998).  The regulations, however, also 
stipulate that an effective date for an increase in 
disability compensation is the "[e]arliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within one year from such 
date otherwise, date of receipt of claim."  38 C.F.R. 
§ 3.400(o)(2) (1998); see also 38 U.S.C.A. § 5110(b)(2) (West 
1991).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (1998). 

The date of receipt of the veteran's claim must be first 
determined.  The veteran is asserting that the total rating 
should be effective from the date in July 1993 when his 
disability evaluation was reduced to 60 percent from a 
temporary total rating.  

A March 1944 rating decision granted service connection for 
chronic nephritis based on inservice treatment.  A 50 percent 
evaluation was assigned.  A June 1944 rating reduced the 
disability rating to noncompensably disabling.  

A November 1947 Board decision granted service connection for 
renal cardiovascular disability, and a December 1947 rating 
decision assigned a 10 percent evaluation. 

Private medical records reflect that the veteran underwent 
cardiac catherization and triple coronary artery bypass 
grafts in February 1983.  In February 1984, repeat cardiac 
catherization revealed a stenotic lesion in the graft to the 
circumflex coronary artery.  An April 1984 rating decision 
separated the renal and cardiac disabilities, assigning 10 
and 60 percent evaluations, respectively.  In June 1984, a 
100 percent rating for the cardiac disability was granted 
from February 1983, followed by a 60 percent rating from 
April 1984.  An April 1985 rating decision reduced the rating 
for the cardiac disability to 30 percent, effective from 
August 1985.  

A March 1990 private hospital report shows that the veteran 
underwent cardiac catherization.  The final diagnosis was 
three vessel coronary artery disease, Class III angina, 
status post coronary artery bypass graft, and occluded 
marginal graft.  A June 1990 rating decision increased the 
evaluation to 60 percent disabling from March 1990.  

In August 1990, the veteran submitted an application for 
TDIU.  He also submitted a statement from his treating 
cardiologist who recommended that that the veteran be 
disabled from any gainful employment.  A January 1991 rating 
decision denied a TDIU rating.  The veteran was notified the 
next month, but he failed to respond.

In May 1992, the veteran underwent a second three-vessel 
bypass graft.  A June 1992 rating decision granted a total 
rating based on convalescence effective from May 1992 until 
July 1992, followed by a 100 percent schedular rating until 
July 1993, followed by a 60 percent rating.  This decision 
also found clear and unmistakable error in the 1984 rating 
decision that assigned separate ratings for the renal and 
cardiovascular disabilities.  

A VA examination report in July 1993 shows that the veteran 
reported he was able to walk 1.5 miles 3 times weekly.  He 
was on a Holter monitor.  He usually had problems when he 
became tired.  He had occasional pain in the left shoulder 
area.  Physical examination reflected that his respiration 
was 20 and his pulse was 72.  Blood pressure readings were 
160/90, 150/90 sitting, 160/88 reclining and 150/100 
standing.  Heart examination revealed a regular rate with 
I/IV systolic murmur.  The point of maximum impulse (PMI) was 
not displaced.  There was no peripheral edema and the 
precordium was not hyperactive.  A donor scar along the 
medial side of the right leg and sternal scar were described 
as well healed.  An electrocardiogram (EKG) revealed 
nonspecific ST-T abnormalities.  It was noted that the 
veteran had a history of nephritis with a trace of 
proteinuria and normal renal function.  

An October 1993 rating decision granted service connection 
for the right leg donor site, assigning a noncompensable 
evaluation, and denied an increased rating for the cardiac-
renal disability.  

A January 1995 rating decision expanded the grant of service 
connection for the donor site to include bilateral venous 
insufficiency, status donor grafting with scars.  A 30 
percent evaluation was assigned from February 1994.  

On June 30, 1995, the RO received a written statement from 
the veteran, in which he stated: 

"I am also reopening my claim for total 
dis. on this evidence & also on recent 
changes in health and treatment changes 
...."  

He went on the mention treatment for angina and problems with 
his right leg.  The RO treated this as a claim for increased 
ratings for the two service-connected disabilities and, in 
October 1995, issued a rating decision that denied increased 
ratings.  The veteran was notified of this action later that 
month.  

The RO received another claim for increased ratings in 
January 1997.  An April  1997 rating decision denied 
increased ratings for the service connected disabilities.  A 
May 1997 rating decision confirmed the denial of an increased 
rating for the cardiac-renal disability.  On June 2, 1997, 
the RO received the veteran's application for increased 
compensation based on unemployability.  A June 1997 rating 
decision granted a TDIU rating, effective from January 16, 
1997, the date of the receipt of the claim for increased 
ratings.  

Although the RO used the January 1997 claim for increased 
ratings as the date of an informal claim for TDIU, which was 
followed by receipt of the formal claim in June of that year, 
the veteran's statement received on June 30, 1995, was also 
an informal claim for TDIU.  In Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992), the Court addressed the issue of 
entitlement to an earlier effective date in a TDIU claim and 
pointed out that the applicable statutory and regulatory 
provisions, properly construed, require that the Board look 
to all communications in the file that may be interpreted as 
applications for claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 
3.400(o)(2), 3.155(a) (1998); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992). 

In the instant case, it appears that the veteran's written 
communication to VA in June 1995 regarding a "claim for 
total dis[ability]", evidenced "a belief" by the veteran 
that he was entitled to total disability benefits by virtue 
of unemployability.  See 38 C.F.R. § 3.1(p).  The veteran is 
not required to mention "unemployability." See Gleicher v. 
Derwinski, 2 Vet.App. 26, 27 (1991) (reversing BVA decision 
denying TDIU benefits where appellant had requested that BVA 
increase 70 percent disability rating to 100 percent but did 
not request specifically TDIU); Snow v. Derwinski, 1 Vet.App. 
417 (1991) (remanding matter to BVA for consideration of TDIU 
claim where appellant had not raised it explicitly but had 
stated in submissions to VA that he believed he was 100 
percent disabled and that last employer would not rehire him 
due to his service-connected PTSD).  I find that the 
veteran's statement in June 1995 represented an informal 
claim for TDIU.

An informal claim is usually formalized by the receipt of a 
formal claim within one year of VA's notification of the 
existence of an informal claim.  38 C.F.R. § 3.155(a) (1998).  
This regulation requires, however, that upon notification of 
an informal claim, VA should forward an application to the 
claimant so that he may complete a formal claim.  Id.  In 
this instance, VA did not fulfill the regulatory requirements 
by forwarding an application for TDIU (now VA Form 21-8940) 
once notice of the informal claim had been received on June 
30, 1995.  That claim remained active because VA took no 
action upon it.  See Servello at 199-200.  The failure by the 
RO to furnish the veteran the application necessary to 
formalize his claim rendered this so.  Consequently, the one-
year filing period for such application did not begin to run.  
Since the one-year period for filing a formal claim was never 
triggered, the date of receipt of his informal claim for 
TDIU-June 30, 1995-must be accepted, as a matter of law, as 
the date of his "claim" or "application" for TDIU for 
purposes of determining an effective date under 38 U.S.C.A. § 
5110(b)(2).  Therefore, the June 30, 1995 statement is 
considered the date of a new claim.  

It follows that, while the veteran has alleged that his 
disabilities were totally disabling essentially since his 
second three-vessel bypass graft in May 1992, he is precluded 
from being awarded an effective date in 1992 for a TDIU 
rating based on his service connected disabilities, as this 
is more than a year earlier than June 1995, which is the date 
of his new claim.  The Board notes that the veteran can 
challenge the validity of the January 1991 rating, which 
denied a TDIU rating, on different grounds, e.g., clear and 
unmistakable error.  See Flash v. Brown, 8 Vet. App. 332 
(1995).  He has not, however, done so.   

As June 30, 1995, is the effective date of the claim for 
TDIU, the Board must determine whether it was factually 
ascertainable that he was unemployable due to his service 
connected disabilities in the year prior to the June 1995 
claim. The Court has held that "evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues." Quarles v. Derwinski, 3 Vet.App. 129, 135 
(1992).  Section 5110(b)(2) specifically links any effective 
date earlier than the date of application to evidence that 
"an increase in disability had occurred" and to the receipt 
of an application within one year after that increase in 
disability.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  

The evidence of record that is pertinent to that period of 
time (a year prior to the informal claim in June 1995) 
includes testimony and written statements of the veteran, 
reports of VA examinations in October 1994 and June 1995, as 
well as 1995 VA outpatient records.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a); see 38 C.F.R. §§ 3.340(a), 3.341, 
4.15, 4.18 (1998).

The evidence of record indicates that the veteran has a high 
school education and has work experience as an industrial 
worker for a paper company.  He reported that he had 
education and training in various industrial skills, and has 
not worked since 1984.  Service connection was in effect for 
status post coronary artery bypass grafting (3 vessel) times 
2 for arteriosclerotic heart disease with hypertension and 
renal disease, which was rated 60 percent disabling; and 
bilateral venous insufficiency, above and below the knee, 
with tender scars, status post donor grafting, which was 
rated as 30 percent disabling.  The combined total rating was 
70 percent.  The veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a) (1998).

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a) 
(1998).  However, in determining whether a particular veteran 
is unemployable, the Board must also give "full 
consideration . . . to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability."  38 C.F.R. § 4.15 (1998).  Furthermore, the 
Board must consider the effects of the veteran's service-
connected disability or disabilities in context of his 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (1998).  Moreover, the fact that 
the veteran is unemployed, as the veteran reports he has been 
since 1984, generally is insufficient to demonstrate that he 
is "unemployable" within the meaning of the pertinent laws 
and regulations.  A thorough, longitudinal review of all the 
evidence is necessary to obtain a full understanding of the 
case.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

After careful consideration of the assembled data, it is 
apparent that the veteran suffered from significant 
impairment.  The evidence, however, does not show that the 
increase in the veteran's service-connected disabilities that 
now precludes him from all forms of substantially gainful 
employment consistent with his education and prior work 
experience preceded the June 1995 claim for TDIU by a year or 
less.  He testified to being incapacitated and the evidence 
in this case shows that manifestations of the veteran's 
service-connected cardiac-renal disability include exertional 
fatigue and angina.  However, in regard to unemployability, 
the medical reports offer a somewhat different picture.  The 
veteran underwent VA examinations in October 1994.  At the 
surgical examination the veteran reported his medical history 
and indicated that he had cramps in the medial left thigh.  
He also disclosed that the scar to the left thigh was tender.  
He reported that he had cramps in the left calf at night plus 
swelling of both legs, the right side greater than the left.  
The circulatory examination disclosed a 15 x 2-centimeter 
(cm.) well-healed tender scar on the left thigh, proximally.  
A superficial 10-cm. varicosity was located on the right 
thigh that had been there since surgical harvesting.  A 40 
cm. pigmented and tender scar was located distally on the 
right leg; otherwise there was no stasis pigmentation.  There 
were superficial varacosities scattered throughout both lower 
extremities.  He had trace ankle edema bilaterally with no 
ulceration or tortuosity of the left saphenous system.  It 
was noted that there was surgical absence of the saphenous 
vein.  The dorsalis pedis pulses were 2+ bilaterally.  There 
was no dermatitis and no generalized pigmentation.  The 
physician reported that the finding suggested mild venous 
insufficiency above and below the knee bilaterally that was 
facilitated by removal of both greater saphenous veins.  

At the examination for diseases of the arteries and veins 
conducted at the VA the next day, the veteran reported his 
medical history.  He indicated that since his 1992 bypass, he 
had problems with arrhythmia.  He stated that at least once a 
week, his heart would skip a beat and eventually go into 
fibrillation for at least 4 to 6 hours.  He would have chest 
pain in the substernal area, left shoulder and scapular area, 
if he over-exerted himself.  Subsequent to arrhythmia, his 
chest was sore to palpation.  He tried to walk a mile and a 
half every other day.  He slept on 2 pillows depending on how 
he felt.  He also reported that his legs were swollen at the 
end of the day.  On examination, he was described as well 
developed and well nourished.  His pulse was 72 and 
respiration was 18.  The blood pressure readings were 160/80, 
170/72, on sitting; 170/76, on reclining; and 170/72, on 
standing.  Cardiac examination revealed a regular rate with a 
2-3/6 systolic murmur heard over the entire precordium.  The 
precordium was not hyperactive and there was no peripheral 
edema.  His lungs were clear to auscultation and percussion 
without rales, rhonchi or wheezes.  EKG revealed ST-T 
abnormalities suggestive of coronary insufficiency but this 
was considered small.  

The June 1995 VA examination report shows that the veteran 
reported chest pain twice a week, mostly on exertion when he 
was overdoing it, such as pushing a lawnmower.  He would take 
one nitroglycerin tablet with relief.  He walked on a 
treadmill 7-11 minutes a day.  He reported a recent history 
of paroxysmal nocturnal dyspnea that was controlled by 
isosorbide mononitrate but not completely resolved.  On 
examination, he was described as well developed and well 
nourished.  A series of blood pressure readings were 160/74, 
160/70 on sitting, 160/66 on reclining and 160/60 on 
standing.  His pulse was 72 and respiration was 18.  Cardiac 
examination revealed a regular rate with a grade II-III/VI 
systolic murmur, harsh blowing type, heard over the entire 
precordium.  The PMI was not displaced, and the precordium 
was not hyperactive.  He had a well-healed sternal scar.  He 
had a trace edema on the right and negative on the left.  
Chest X-ray revealed that heart size was within normal 
limits.  He reported that he had cramps and soreness of the 
left thigh and right calf with increased swelling of the 
right calf.  Examination revealed a well-healed and nontender 
30-centimeter (cm.) donor scar of the right leg.  There was a 
3-cm. area of stasis dermatitis and scattered superficial 
varicosities above both knees.  The left medial thigh scar 
was well healed and nontender.  There were no dilated veins.  
The examiner reported that findings reflected increased 
cramps and soreness of the muscles beneath the donor scars.  
There were no problems with the scars.

VA outpatient records dated in 1995 similarly do not show an 
increase in service-connected disability that prevented the 
veteran from working.  For the most part, the records relate 
to the veteran's non-service connected disabilities including 
hyperglycemia, hyperlipidemia, diabetes mellitus, and 
impotence.  A June 1995 VA outpatient report shows that the 
veteran complained of pain between his shoulders on exertion.  
His blood pressure was 182/76 and heart rate was 58.  He had 
a regular heart rate and rhythm.  There was no peripheral 
edema present.  He was prescribed medication to help control 
angina.  The remaining VA outpatient records pertain to his 
non-service connected disabilities. 

It has not been shown by the evidence of record that the 
service-connected disabilities increased so as to preclude 
him from all forms of substantially gainful employment 
consistent with his education and prior work experience in 
the year preceding the June 1995 claim for TDIU.  Thus, I am 
unable to conclude that he was entitled to a total rating for 
compensation purposes based upon individual unemployability 
earlier than June 1995.  The evidence establishes, therefore, 
that the date of the receipt of the veteran's claim in June 
1995 is the earliest date that may be assigned for the TDIU 
rating.  Accordingly, the effective date of the award of the 
TDIU rating is properly June 30, 1995.

The Board acknowledges the veteran's assertion (reported at 
the personal hearing) that in 1992 after undergoing surgery 
he was somewhat confused and received unreliable information 
concerning eligibility for VA compensation benefits.  
However, the veteran was provided with a notice of his rights 
in the VA notice regarding the initial denial of individual 
unemployability in 1991.  The VA does have a duty to assist a 
claimant in developing facts pertinent to a claim, but it is 
the claimant who must bear the responsibility for coming 
forth with the submission of a claim for benefits under the 
laws administered by VA.  38 U.S.C.A. § 5101 (West); 
38 C.F.R. § 3.151 (1998).  In addition, to the extent 
practicable, VA does make every effort to identify and notify 
claimants of the potential entitlement to benefits.  The 
Court has held that the VA is under no legal obligation to 
personally notify every potential claimant of his possible 
entitlement to VA benefits.  Hill v. Derwinski, 2 Vet.App. 
451 (1991).  Thus, although it is unfortunate that the 
veteran did not understand his potential entitlement to 
compensation benefits, his lack of awareness does not provide 
a legal basis for the payment of compensation earlier than 
June 1995.


ORDER

An effective date of June 30, 1995, for the assignment of a 
TDIU rating is granted, subject to controlling regulations 
governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

